Citation Nr: 1747628	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected type 2 diabetes mellitus (diabetes). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this case in September 2011, December 2012, and February 2017. 


FINDING OF FACT

The Veteran's erectile dysfunction is caused by service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis for a disability which is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In a March 2017 VA medical opinion, the examiner stated that it was not possible to determine if the Veteran's erectile dysfunction was due to diabetes, as there were a number of factors in his medical history that may have contributed to it, including diabetes. 


Resolving reasonable doubt in favor of the claim, service connection for erectile dysfunction is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for erectile dysfunction is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


